Citation Nr: 1825137	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-38 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to a service connected knee disability.

2.  Entitlement to service connection for a right femoral hernia disorder. 

3.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served verified active duty in the United States Marine Corps from June 1991 to June 1995, with additional periods of Reserve service.

This appeal arises before the Board of Veterans' Appeals (Board) from a May 2010 rating decision in which the Department of Veteran Affairs (VA) Oakland, California, Regional Office (RO) denied entitlement to service connection for a right femoral hernia, a low back disability, and bilateral hearing loss.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's back, hernia, and hearing loss disabilities.

Back

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has stated that he has symptoms of low back pain and discomfort.  In a June 2010 Statement in Support of the Claim, the Veteran asserted that his back pain was secondary to his service-connected bilateral knee disability.  As the Veteran has not had a VA examination to establish the etiology of this disability, a remand is necessary.

Hernia

The Veteran contends that his hernia was incurred during a period of active duty for training (ACDUTRA).  Specifically, the Veteran asserts that an injury during his drill training in May 2008 resulted in his hernia.  The Veteran wrote in May 2010 that while he was performing a drill on May 18, 2008, he noticed discomfort in his groin, and was eventually diagnosed with a femoral hernia.

A December 2010 memorandum listed the address for the Veteran's Reserve Unit in Los Alamitos, California.  A request was made to the Reserve Unit in June and August 2011, but no clear response was received.  In a September 2011 VA memorandum, VA gave a formal finding of unavailable records, stating that it was determined that Reserve service treatment records are unavailable for review.  

In an October 2014 Statement of the Case, the RO reported that the Reserve treatment records from 2005 to 2007 were available for review in the Statement of the Case consideration.

In an October 2014 correspondence, the Veteran sent information regarding his periods of ACDUTRA and drill training in the Reserve.  The Veteran also sent a private medical record showing a diagnosis of a hernia disability.  The Veteran's records show that he served in a Reserve Unit in Los Alamitos until October 2008.

Service connection may be granted for a disability or injury incurred in or aggravated by "active military service."  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (2017).  The term "active military, naval, or air service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  This term also includes any period of inactive duty for training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in line of duty.  Thus, the Veteran may be entitled to service connection for a disorder if it is shown that this disorder had its onset during a period of ACDUTRA or is related to an injury incurred during a period of ACDUTRA or INACDUTRA. The evidence indicates that the Veteran's injury may have occurred during a period of ACDUCTRA or INACDUTRA.  Therefore, a remand is necessary to verify the Veteran's periods of ACDUTRA and/or INACDUTRA.

The Board notes that VA's duty to assist under the VCAA includes helping claimants to obtain service records and other pertinent records, including private medical records.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The duty in obtaining records from a Federal department or agency will end only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  It is not clear whether adequate efforts have been made to obtain the Veteran's relevant Reserve treatment records, nor has an attempt been yet made to fully verify his periods of ACDUTRA and INACDUTRA.

Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

In October 2009, the Veteran was afforded a VA examination.  The examiner found that the Veteran had current right ear hearing loss based on puretone thresholds.  The examiner also found normal hearing in the left ear based on puretone thresholds.  The examiner stated that the Veteran's word recognition was excellent in both ears, but did not state the word recognition scores.  The examiner further determined that there was no nexus between the Veteran's noise exposure in service and his current right hearing loss, stating that there was no scientific support for delayed onset after the exposure event.  

Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the examiner determined that the Veteran's left ear word recognition is excellent, the speech recognition score is necessary to determine if the Veteran's hearing meets the criteria of hearing loss for VA purposes.  Moreover, as it is not clear whether the Veteran's complete records, including Reserve treatment records, were considered in this opinion.  For these reasons, a remand is necessary.  

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate action to conduct additional search(es) for any government treatment records of the Veteran not currently of record, to include 2008 Reserve treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  The Board notes that the Veteran has very clearly indicated that he first experienced hernia pain while stationed with Golf Company, 2nd Battalion, 23rd Marines, 4th Marine Division, in Los Alamitos, California, on May 18, 2008.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, such should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

2.  Verify the Veteran's periods of ACDUTRA and/or INACDUTRA from 2005 to 2009.  Please note that reports of retirement points do not contain the necessary information in this regard. 

3.  After completing Steps 1 and 2, schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of his hernia, low back, and claimed hearing loss disabilities.  The examiner(s) must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  The examiner(s) should address the following: 

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hernia disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of active military service, to include any verified periods of periods of ACDUTRA and/or INACDUTRA.  The examiner should consider and discuss the August 2008 Reagan Street Surgery Center record and the Veteran's lay statements regarding experiencing hernia pain during drills in May 2008 in formulating this opinion.

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's low back disability was manifested in, caused by, or is otherwise etiologically related to the Veteran's period of active military service, to include any verified periods of ACDUTRA and/or INACDUTRA.  The examiner should consider the Veteran's assertions that he injured his back through long marches in service carrying heavy loads.

c.  Whether it is at least as likely as not (a 50 percent probability or greater) that low back disability is due to or aggravated by the Veteran's service-connected bilateral knee disability.
d.  Whether it is at least as likely as not (50 percent probability or more) that any current hearing loss was manifested in, caused by, or is otherwise etiologically related to service, to include any verified periods of ACDUTRA and/or INACDUTRA.  The examiner should note that in-service noise exposure has been established.  He/she should specifically discuss the February 1992 treatment for hearing loss and infection, the threshold shifts shown on examination in August 1994, and the February 1995 notation of hearing loss from infection which resolved.

In rendering the requested opinion, the examiner(s) must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the onset of symptoms.  The examiner(s) should explain the medical basis for the conclusions reached.

However, if the examiner(s) cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

4.  After completing all development, readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


